Title: From George Washington to Timothy Pickering, 15 September 1780
From: Washington, George
To: Pickering, Timothy


                        

                            
                            Sir
                            Head Quarters Bergen County 15th Septemr 1780
                        
                        I was in hopes that circumstances would have admitted of your joining the Army before this time; but your
                            presence, or that of some person acting by authority under you, now becomes indispensably necessary; as, by a Resolve of
                            Congress of the 23d Augt which takes effect this day, no Certificates for any Articles in the Quarter Master Generals
                            department are to be valid hereafter, except signed by the Quarter Master General himself. This operates instantly upon
                            the supply of Forage, of which we have no Magazine, and which we are therefore obliged to collect from day to day upon
                            Certificate.
                        Coll Biddle, who yet continues to act in that department at my request, has informed me, thro’ General
                            Greene, of the embarrassment in which he finds himself on account of the Resolve above mentioned, and I have been obliged,
                            as no other expedient could be devised, to take upon me the power of directing him to continue in Office for the space of
                            ten days from this date, (unless you or some person authorised by you should sooner arrive) and to give Certificates
                            agreeable to the mode pointed out by the Resolve. I have also written to Congress informing them of the necessity which I
                            have been under of taking this step, and requesting them to make provision for the payment of Certificates given in
                            consequence.
                        Besides the important reason which I have mentioned, there are others which require your presence as soon as
                            possible. General Greene continues to perform the duties immediately relative to the Army, but matters every now and then
                            occur in which he does not conceive himself at liberty to interfere. I am with great Respect & Regard Sir Your
                            most obt and hble Sert
                        
                            Go: Washington
                        
                    